DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–15 is/are pending.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony P Iannitelli (Reg. No. 55,291) on 24 February 2022.

The application has been amended as follows: 
IN THE CLAIMS:
1. A continuous manufacturing method for producing a non- reinforced electrochemical cell component for an electrochemical conversion process, the method comprising:
forming a web-form from a web-material suspension directly on a surface of a conveyor belt of a conveyor mechanism,
wherein the web-material suspension comprises interconnecting entities suspended in a solution,
the solution including an organic polymer binding material as a solute and a solvent for the solute, and a pore-forming material;
advancing the web-form through a first bath,
wherein the first bath comprises a first liquid configured to introduce a phase inversion in the web-form to form a web;
detaching the web from the surface of the conveyor belt;
advancing the web through a pore-forming bath containing a solvent to remove the pore- forming material from the web and forming the component; and
collecting the component.

14. The method according to claim 1,
wherein the first liquid comprises at least one material selected from the group consisting of: water and alcohol.

Allowable Subject Matter
Claim(s) 1–15 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Miyachi et al. (US 2010/0239946 A1, hereinafter Miyachi).
Miyachi (US 2010/0239946 A1) discloses a continuous manufacturing method for producing a non-reinforced electrochemical cell component for an electrochemical conversion process, the method comprising forming a web-form (61) from a web-material suspension (24) directly on a surface of a conveyor belt (94) of a conveyor mechanism (82), wherein the web- material suspension (24) comprises interconnecting entities suspended in a solution (see dope, [0075]), the solution including an organic polymer binding material as a solute and a solvent for the solute, and a pore-forming material (see dope, [0072]); advancing the web-form through a first bath (83), wherein the first bath (83) comprises a first fluid configured to introduce a phase inversion in the web-form to form a web (67, [0123]); detaching the web (67) from the surface of the conveyor belt (94, [0123]); collecting the component (77, [0140)]).
Miyachi does not disclose, teach, or suggest the following distinguishing feature(s):
A continuous manufacturing method for producing a non-reinforced electrochemical cell component for an electrochemical conversion process, the method comprising advancing a web through a pore-forming bath containing a solvent to remove a pore- forming material from the web and forming the component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725